DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
This action is in reply to the entered RCE.
Claims 1-20 were previously canceled.
Claims 21-40 are currently pending and hereby allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2022 was filed after the mailing date of the notice of allowance but prior to any payment of an issue fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are hereby allowed because the amendments and arguments filed on 17 March 2022 sufficiently and persuasively overcome the previous 101 rejection.
The amended claims include a system of devices that receive requests from user devices associated with users of an on-demand transportation service using a rider application executing on a user device, the request including drop-off location and pick up location information, ride history data for each user is compiled from contextual usage data, the locations of vehicles is monitored, the vehicles selected based on location data of the user and vehicle and receiving transmitted requests to provide a service, personalized content is determined and transmitted for display on a user device screen, content data from the content viewed during the current ride is gathered and quantified to determine a reward which is transmitted to an associated users’ account.  The layered interaction and combination of additional elements including at least the user devices, rider application executing on the user device, computing devices of the system that receive, compile, monitor and transmit information are considered essential to the ability to execute the claimed invention and are considered to meaningfully limit the implementation of the abstract idea when considered as a whole and therefore integrate the abstract idea into a practical application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623